Exhibit 10.4

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
[                    ] (“Employee”) and Organovo Holdings, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) pursuant to the Organovo Holdings, Inc. Severance and Change in Control
Plan, as amended (the “Plan”) and the Severance Plan Participation Agreement
entered into thereunder (the “Participation Agreement”). All capitalized terms
used in this Agreement not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan, except as otherwise specified.

RECITALS

WHEREAS, the Company and Keith Murphy entered into a Cooperation Agreement (the
“Cooperation Agreement”), dated as of [                    ], pursuant to which,
among other provisions, the Company agreed to enter into this Agreement with
Employee if Employee resigns within 12 months following the adjournment of the
2020 Annual Meeting of Stockholders in which the Advisory Nominees Proposal (as
defined in the Cooperation Agreement) is approved;

WHEREAS, the disinterested members of the Board of Directors (the “Board”) of
the Company previously approved the form of this Separation Agreement and the
entering into of this Agreement by the Company in connection with a resignation
of Employee as set forth herein;

WHEREAS, Employee served as [                    ] of the Company, [and as a
member of the Board] through the Separation Date and has resigned from such
positions as of the Separation Date;

WHEREAS, the Company and Employee agree that (i) the Murphy Appointees (as
defined in the Cooperation Agreement) shall not be treated as “Incumbent
Directors” under the Plan, (ii) if the Advisory Nominees Proposal is approved at
the Annual Meeting (as defined in the Cooperation Agreement) and the Advisory
Nominees (as defined in the Cooperation Agreement) are appointed to the Board,
then a Change in Control under the Plan shall be deemed to have occurred and
(iii) if Employee’s resignation as a director and officer of the has occurred
within 12 months following the adjournment of the Annual Meeting (the date of
such resignation, the “Separation Date”) such resignation shall constitute Good
Reason for Employee to resign under the Plan, and Employee is therefore entitled
to receive Severance Benefits as set forth in the Plan and this Agreement and
certain other benefits as set forth herein;

WHEREAS, the Company wishes for Employee to continue to provide services as a
consultant to the Company following the Separation Date, and Employee wishes to
provide such services;

WHEREAS, on the Separation Date, the Company will pay Employee all accrued
salary and all accrued and unused vacation/PTO earned through the Separation
Date, subject to standard payroll deductions and withholdings, which employee is
entitled to pursuant to applicable law;

WHEREAS, the Company and Employee have entered into Incentive Award Stock Option
Agreements, Incentive Award Restricted Stock Unit Agreements, and Performance
Based Restricted Stock Unit Agreements (collectively, the “Equity Award
Agreements”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee or
Company may have against the other and any of the Releasees or Employee
Releasees as defined below, including, but not limited to, any and all claims
arising out of or in any way related to Employee’s employment with or separation
from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

Page 1 of 13



--------------------------------------------------------------------------------

COVENANTS

1.    Acknowledgement. The Company and Employee each acknowledge and agree that
the resignation of Employee constitutes Good Reason for Employee to resign under
the Plan because both acknowledge and agree that (i) the Murphy Appointees (as
defined in the Cooperation Agreement) shall not be treated as “Incumbent
Directors” under the Plan, (ii) the Advisory Nominees Proposal has been approved
at the Annual Meeting and the Advisory Nominees (as defined in the Cooperation
Agreement) have been appointed to the Board and therefore a Change in Control
under the Plan has occurred and (iii) the Separation Date has occurred within 12
months following such Change in Control, and acknowledge and agree that Employee
is therefore entitled to receive Severance Benefits as set forth in the Plan and
this Agreement and certain other benefits as set forth herein.

2.    Severance. The Company will provide Employee with the following as
Employee’s sole severance benefits (the “Severance Benefits”):

a.    Salary. The Company agrees to pay Employee a total of $[            ] less
all applicable withholding and payroll deductions, in a lump sum payment, to be
paid to Employee on the Separation Date.

b.    Pro-rated Bonus. The Company agrees to pay Employee a lump sum, pro-rated
bonus in the amount of $[            ]. This payment is subject to applicable
taxes and withholding obligations and will be paid to Employee on the Separation
Date.

c.    Outplacement Assistance. The Company shall provide career transition
assistance through a third-party provider of its choosing, for a period of
twelve months beginning after the Separation Date.

d.    Benefits. Employee’s health insurance benefits, which includes medical,
dental, and vision, shall cease on the last day of the month of the Separation
Date, and the Company will provide COBRA coverage at the Company’s cost for a
period of eighteen (18) months, provided Employee timely elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time period prescribed pursuant to COBRA. If
Employee becomes eligible for coverage under any other group health insurance
plan at any time between his/her Separation Date and the end of the COBRA
period, Employee shall promptly notify the Company in writing, and the Company
shall no longer be obligated to provide any group health coverage to him/her or
his/her dependents. All other benefits, including but not limited to any accrual
of or eligibility for vesting in stock options, bonuses, paid time off (PTO),
holiday, floating holiday, sick days, 401k plan, short-term and long-term
disability, accidental death & dismemberment, and health care spending accounts
will cease as of the Separation Date. Any vested benefit shall be governed by
the terms of the applicable benefit plan.

e.    Acceleration and Vesting of Equity Awards. All outstanding equity awards
granted by the Company to such Employee as set forth on Exhibit A shall become
fully vested effective as of the Separation Date, and to the extent such equity
award is a stock option or stock appreciation right, shall be exercisable for a
period of one year following the date on which Employee ceases to be a service
provider under the Consulting Agreement. The restricted stock units and
performance based restricted stock units that become vested in accordance with
the terms hereof will settle and shares shall be delivered in accordance with
the terms set forth on Exhibit A and all other terms and conditions set forth in
the Restricted Stock Unit Agreements on the Effective Date.

3.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves pursuant to the Family Medical Leave Act, the
California Family Rights Act, or otherwise, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee. Employee further represents that Employee has not
suffered any on-the-job injury for which Employee has not already filed a
workers’ compensation claim.

4.    Employee Release of Claims. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates as defined in Rule 12b-2 promulgated by the SEC under the Exchange
Act (“Affiliate(s)”), benefit plans, plan administrators, insurers, trustees,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). In exchange for the

 

Page 2 of 13



--------------------------------------------------------------------------------

consideration provided in this Agreement, which Employee would not be entitled
to receive apart from this Agreement, Employee, on his/her own behalf and on
behalf of his/her respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the date Employee signs this Agreement, including, without limitation:

a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or to any of the Company’s obligations to Employee that arise under
this Agreement after the Effective Date. The release set forth in this Section 4
does not release claims that cannot be released as a matter of law, including,
but not limited to, Employee’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company
(“Governmental Agencies”) (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company). Employee further understands
this Agreement does not limit Employee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.

Notwithstanding the foregoing, nothing in this Agreement shall, or is intended
to, release or impair any of the following:

(a) Employee’s rights to receive the consideration and benefits provided under
this Agreement or the Consulting Agreement;

(b) Employee’s rights and the obligations of the Company under the Equity Award
Agreements;

 

Page 3 of 13



--------------------------------------------------------------------------------

(c) Employee’s vested rights under any 401k, retirement, or other benefit plan
of the Company;

(d) Employee’s rights to be defended and indemnified pursuant to California
Labor Code, Section 2802 or other law, the Certificate of Incorporation or
Bylaws of the Company, and the Indemnification Agreement entered into with
Employee (including the right to receive advancements of expenses in accordance
with any of the foregoing) (the “Indemnification Agreement”), or any policy of
directors’ and officers’ liability insurance.

Employee acknowledges that he/she is waiving and releasing any rights he/she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Employee agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the date Employee signs this Agreement. Employee acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that: (a) he/she
should consult with an attorney prior to executing this Agreement; (b) he/she
has twenty-one (21) days within which to consider this Agreement; (c) he/she has
seven (7) days following his/her execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he/she has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

5.    Company Release of Claims and Company Obligations.

a.    In exchange for Employee entering into this Agreement and agreeing to the
releases set forth in Section 4 hereof, the Company, for itself and on behalf of
any other person claiming by or through Company and each of its affiliates
(“Company Releasor”), hereby and forever releases and agrees to defend and hold
harmless Employee and his/her executors, spouse, heirs, estate, beneficiaries,
legal representatives, assigns and agents (collectively, the “Employee Released
Parties”) from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that the Company may possess against any of
the Employee Released Parties arising from any omissions, acts, facts, or
damages that have occurred up until and including the date Employee signs this
Agreement, including, without limitation, in Employee’s capacity as an officer,
employee or agent of the Company or its affiliates, whether arising under
statute, common law or other law, including without limitation any claims
relating to or arising from a breach of fiduciary duty or any other alleged duty
or obligation of the Employee, relating to management or oversight of the
business and affairs of the Company or any of its affiliates, or relating to
breach of or arising pursuant to or under the certificate of incorporation or
bylaws or other governing documents of the Company and its affiliates.

b.    The Company acknowledges and agrees that the provisions of this Section 5
are valid, fair, adequate and reasonable and were agreed to with its full
knowledge and consent, after an opportunity to consult with counsel of its
choosing, were not procured through fraud, duress or mistake and have not had
the effect of misleading, misinforming or failing to inform any Company
Releasor.

c.    The Company represents and warrants that no Company Releasor has
transferred, pledged, assigned or otherwise hypothecated to any other person all
or any portion of any claims subject to the release in this section or any
rights or entitlements with respect thereto and the execution and delivery of
this Agreement does not violate or conflict with the terms of any contract,
agreement or other instrument to which the Company is a party or by which it
otherwise is bound.

d.    The Company (on behalf of each Company Releasor) hereby irrevocably
covenants to refrain from, directly or indirectly, asserting, commencing,
instituting or causing to be commenced any claim or demand of any kind against
any member of the Employee Released Parties based upon any claims released or
purported to be released hereby. The Company understands and agrees that the
Company Releasors are expressly waiving all claims released or purported to be
released hereby, including, but not limited to, those claims that they may not
know of or suspect to exist, which if known, may have materially affected the
decision to agree to the release set forth herein, and the Company (on behalf of
each Company Releasor) expressly waives any rights under applicable law that
provide to the contrary.

e.    Company acknowledges that the Employee and Company are parties to the
Indemnification Agreement, which provides for Employee’s rights to be defended
and indemnified and the right to receive advancements of

 

Page 4 of 13



--------------------------------------------------------------------------------

expenses with respect to proceedings and other matters (including, without
limitation, any proceeding relating to any investigation or inquiry by the
Securities and Exchange Commission) and the Company agrees to comply with the
terms of such agreement, including without limitation, the agreement of the
Company to maintain directors’ and officers’ liability insurance.

6.    California Civil Code Section 1542. In giving the release herein, which
includes claims which may be unknown to the parties at present, each party
acknowledges that such party has read and understands Section 1542 of the
California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Each party hereby expressly waives and relinquishes all rights and benefits
under that section and any law of any other jurisdiction of similar effect with
respect to such party’s release of claims herein, including but not limited to
such party’s release of unknown claims.

7.    Standstill.

a.    Employee, on behalf of himself or herself and his or her Affiliates,
agrees that, from the date of this Agreement until the date ending thirty
(30) calendar days prior to the expiration of the Company’s advance notice
period for the nomination of directors at the Company’s 2021 Annual Meeting of
Stockholders, without the prior consent of the majority of the Board (which
shall include the affirmative approval of each of the independent directors)
specifically expressed in a written resolution, neither of him or her nor any of
his or her Affiliates nor any other persons acting under his or her control or
direction, whether now or hereafter existing, will, and he or she will cause
each of his or her Affiliates and such other persons under his or her respective
control, whether now or hereafter existing, not to, directly or indirectly,
alone or in concert with others, in any manner;

(i)    Propose or publicly announce or otherwise disclose an intent to propose
or enter into or agree to enter into, singly or with any other person, directly
or indirectly, (A) any form of business combination or acquisition or other
transaction relating to a material amount of assets or securities of the Company
or any of its subsidiaries, (B) any form of restructuring, recapitalization or
similar transaction with respect to the Company or any of its subsidiaries or
(C) any form of tender or exchange offer for the Common Stock, whether or not
such transaction involves a change of control of the Company;

(ii)    engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

(iii)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap (other than cash settled swaps) or hedging transactions or
otherwise, any (A) interests in any of the Company’s indebtedness, or (B) shares
of Common Stock (including any rights decoupled from the underlying securities
of the Company) that, following such acquisition, would result in, Employee,
together with his or her Affiliates, being or becoming beneficial owners of 5.0%
or more of the shares of the then outstanding shares of Common Stock.

(iv)    seek to advise, encourage or influence any person, including without
limitation ISS or Glass Lewis, with respect to the voting of (or execution of a
written consent in respect of) or disposition of any securities of the Company
or recommendation thereof, other than in a manner consistent with a
recommendation made by the Board;

 

Page 5 of 13



--------------------------------------------------------------------------------

(v)    sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by Employee to any person or
entity not (A) an officer of the Company, or (B) an Affiliate of Employee (any
person or entity not set forth in clauses (A)-(B) shall be referred to as a
“Third Party”) that would knowingly result in such Third Party, together with
its Affiliates, owning, controlling or otherwise having any, beneficial
ownership interest representing in the aggregate in excess of 5.0% of the shares
of Common Stock outstanding at such time;

(vi)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, (B) any material
change in the capitalization, stock repurchase programs and practices or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure, (D) seeking to have the Company
waive or make amendments or modifications to the Company’s Amended and Restated
Certificate of Incorporation or Bylaws or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

(vii)    initiate, propose or otherwise “solicit” stockholders of the Company
for the approval of any stockholder proposals (whether pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(viii)    communicate with stockholders of the Company or others pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act;

(ix)    engage in any course of conduct with the purpose of causing stockholders
of the Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s stockholders for their vote at any meeting of the
Company’s stockholders;

(x)    publicly act to seek to control or influence the management, the Board,
or policies of the Company or initiate or take any action to obtain
representation on the Board (other than as contemplated by this Agreement or the
Consulting Agreement);

(xi)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or Bylaws;

(xii)    acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

(xiii)    seek election or appointment to the Board or seek to place a
representative on the Board (other than as contemplated by this Agreement);

(xiv)    seek the removal of any director from the Board;

(xv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement (including, without limitation, any proxy) with
respect to the voting of any Common Stock, other than any revocable proxy given
in response to a proxy solicitation made by the Company, provided that the proxy
provides instructions to vote the shares of Common Stock in accordance with the
recommendation of the Board;

(xvi)    propose, submit, seek, or encourage any person to propose, submit or
seek, nominations in furtherance of a “contested solicitation” for the election
or removal of directors with respect to the Company or seek, encourage or take
any other action with respect to the election or removal of any directors;

 

Page 6 of 13



--------------------------------------------------------------------------------

(xvii)    form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than as contemplated by this Agreement);

(xviii)    take any action that would be deemed, pursuant to this Agreement, to
be Acting in Concert (as defined below) with another person relating to any
action prohibited by this Section 7, including, without limitation, changing or
influencing the control of the Company, or in connection with or as a
participant in any transaction having that purpose or effect;

(xix)    demand a copy of the Company’s list of stockholders or its other books
and records, whether pursuant to Section 220 of the Delaware General Corporation
Law or otherwise;

(xx)    commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly (a) effect, facilitate, further,
take, or cause to take place any of the actions expressly prohibited by this
Agreement, and (b) effect, facilitate, further, take, or cause to take place any
change in the composition of the Board, the strategic direction of the Company,
the governance or management of the Company, the sale or purchase of any assets
of or by the Company, or the control of the Company; provided, however, that for
the avoidance of doubt the foregoing shall not prevent Employee from
(A) bringing litigation to enforce the provisions of this Agreement or
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against Employee;

(xxi)    disclose in a manner that could reasonably be expected to become public
any intent, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(xxii)    enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any person or entity to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing;

(xxiii)    make any request or submit any proposal to amend the terms of this
Section 7 other than through non-public communications with the Board that would
not be reasonably determined to trigger public disclosure obligations for any
party;

(xxiv)    take any action challenging the validity or enforceability of any of
the provisions of this Section 7 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 7;

(xxv)    make or cause or encourage any other person or entity to make or permit
any of their Affiliates to make any request or demand after the date of this
Agreement for a stockholder list or other books and records of the Company or
its subsidiaries pursuant to Section 220 of the Delaware General Corporation Law
or otherwise or otherwise pursue any rights thereunder, except in order to
enforce Employee’s rights under this Agreement;

(xxvi)    take any action that could reasonably be expected to force the Company
to make any public disclosure with respect to any of the foregoing (other than
the press release announcing the execution of this Agreement); or

(xxvii)    otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

Employee acknowledges and agrees that any action taken in violation of this
Section 7 shall be void ab initio. Notwithstanding the foregoing, nothing in
this Section 4 shall prohibit or restrict Employee from: (A) communicating

 

Page 7 of 13



--------------------------------------------------------------------------------

privately with the Board or any officer or director of the Company, regarding
any matter, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications,
(B) communicating privately with stockholders of the Company and others in a
manner that does not otherwise violate this Section 7 or (C) serving as a member
of the board or employee of a company that takes any of the actions prohibited
by this Section 7, provided Employee recuses himself or herself from authorizing
such actions..

b.    As used in this Agreement:

(i)    For purposes of this Agreement, a person shall be deemed to be “Acting in
Concert” with another person if such persons would be deemed a “group” under
Rule 13d-5(b) of the Exchange Act.

(ii)    the terms “beneficial owner” and “beneficial ownership” shall have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

(iii)    the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended; and

(iv)    the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

8.    Confidentiality. Each Party agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, each Party may disclose
Separation Information only to, as applicable, his/her immediate family members,
the Court in any proceedings to enforce the terms of this Agreement, the Party’s
attorney(s), and Party’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Each Party agrees that
he/she/it will not publicize, directly or indirectly, any Separation
Information, or otherwise disclose Separation Information to current or former
employees of the Company. Notwithstanding the foregoing, neither Party shall be
restricted from discussing matters of this Agreement that have been publicly
disclosed.

9.    Trade Secrets and Confidential Information/Company Property. Employee
agrees at all times hereafter to hold in the strictest confidence, and not to
use or disclose to any person, any Confidential Information of the
Company. Employee understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom
Employee has called or with whom he/she became acquainted during the term of
his/her employment), markets, software, developments, inventions, discoveries,
ideas, processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, pricing information, or other
business information disclosed to Employee by the Company either directly or
indirectly, in writing, orally, or by drawings or observation of parts or
equipment. Employee further understands that Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no wrongful act of Employee’s or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Employee hereby grants consent to
notification by the Company to any new employer about Employee’s obligations
under this paragraph. Employee represents that he/she has not to date misused or
disclosed Confidential Information to any unauthorized party. Employee’s
signature below constitutes his/her certification under penalty of perjury that
he/she has returned all documents and other items provided to Employee by the
Company, developed or obtained by Employee in connection with his/her employment
with the Company, or otherwise belonging to the Company.

Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), Employee
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

Page 8 of 13



--------------------------------------------------------------------------------

10.    Nondisparagement. Each Party shall at all times refrain from taking
actions or making statements, written or oral, that denigrate, disparage, or
defame the goodwill or reputation of the other Party, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that each Party may respond accurately and fully to any question,
inquiry or request for information when required by legal process. In addition,
nothing in this provision or this Agreement is intended to prohibit or restrain
Employee in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Notwithstanding
the foregoing, nothing in this Agreement shall limit Employee’s right to
voluntarily communicate with the Equal Employment Opportunity Commission, United
States Department of Labor, the National Labor Relations Board, the Securities
and Exchange Commission, other federal government agency or similar state or
local agency or to discuss the terms and conditions of Employee’s employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.

11.    Cooperation. Employee agrees he/she will continue to reasonably cooperate
with the Company with respect to the investigation currently being conducted by
the United States Securities and Exchange Commission into certain past dealings
of the Company (the “SEC Subpoena”). Upon the effectiveness of this Agreement
and full payment of the Severance as set forth in this Agreement, Employee and
the Company shall enter into that certain Consulting Agreement attached hereto
as Exhibit B (the “Consulting Agreement”), which Consulting Agreement shall
govern the services provided by Employee to the Company with respect to the SEC
Subpoena as well as other transitional items. Company agrees to comply with its
continuing obligations set forth in the Indemnification Agreement between
Company and Employee.

12.    Breach. Company acknowledges and agrees that any material breach of this
Agreement or the Consulting Agreement, shall entitle Employee to obtain damages,
except as prohibited by law.

13.    No Admission of Liability. Employee and the Company each understands and
acknowledges that this Agreement constitutes a compromise and settlement of any
and all actual or potential disputed claims by Employee on the one hand and the
Company on the other. No action taken by the Company or Employee hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Company or Employee of any fault or
liability whatsoever to the other Party or to any third party.

14.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

15.    Arbitration. To ensure the timely and economical resolution of disputes
that may arise in connection with Employee’s employment with the Company,
Employee and the Company agree that any and all disputes, claims, or causes of
action arising from or relating to the enforcement, breach, performance,
negotiation, execution, or interpretation of this Agreement, Employee’s
employment, or the termination of Employee’s employment, including but not
limited to statutory claims, shall be resolved pursuant to the Federal
Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by law by
final, binding and confidential arbitration, by a single arbitrator, conducted
by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can be found
at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/). By agreeing to this
arbitration procedure, both Employee and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The Arbitrator shall administer and conduct any arbitration and conduct any
arbitration in accordance with California Law, including the California Code of
Civil Procedure, and the Arbitrator shall apply substantive and procedural
California Law to any dispute or claim, without reference to any conflict-of-law
provisions of any jurisdiction. To the extent that the JAMS rules conflict with
California Law, California Law shall take precedence. The Company acknowledges
that Employee will have the right to be represented by legal counsel at any
arbitration proceeding. In addition, all claims, disputes, or causes of action
under this paragraph, whether by Employee or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class or representative proceeding, nor joined or
consolidated with the claims of any other person. The arbitrator may not
consolidate the claims of more than one person, and may not preside over any
form of representative or class proceeding. To the extent that the preceding
sentences regarding class claims or proceedings are found to violate applicable
law or are otherwise found unenforceable, any claim(s) alleged or brought on
behalf of a class shall proceed in a court of law rather than by arbitration.
This paragraph shall not apply to an action or claim brought in court pursuant
to the California Private Attorneys General Act of 2004, as amended. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b)

 

Page 9 of 13



--------------------------------------------------------------------------------

issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that Employee or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required of Employee if
the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either Employee or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

16.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he/she has the capacity to act on his/her own
behalf and on behalf of all who might claim through him/her to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

17.    No Representations. Employee represents that he/she has had an
opportunity to consult, discuss fully, and review to provisions of this
Agreement with an attorney of his/her choice, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Employee
has not relied upon any representations or statements made by the Company that
are not specifically set forth in this Agreement.

18.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

19.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

20.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Equity Awards Agreements, the Severance Plan Participation
Agreement, and the Indemnification Agreement.

21.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chairman, Chief Executive Officer or
General Counsel.

22.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Employee irrevocably
consents to personal and exclusive jurisdiction and venue in the State of
California.

23.    Effective Date. Employee understands that this Agreement shall be null
and void if 2 the Agreement is not executed and returned by him/her, within
twenty-one (21) days of the Separation Date by email, to Jeff Thacker by email
at jthacker@gunder.com. Employee has seven (7) days after Employee signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signs this Agreement, so long as it has not been revoked by
Employee before that date (the “Effective Date”). Company may not revoke this
Agreement for any reason once it has been signed by Employee. Any attempt by
Company to revoke this Agreement will be deemed a breach of the Agreement, and
Employee will be entitled to attorney’s fees in connection with any claim for
such breach of the Agreement. If Employee does not sign this Agreement or
revokes this Agreement prior to its effectiveness, Employee shall immediately
return any and all of the severance benefits [he/she] receives pursuant to
Section 2 of this Agreement to the Company (which, for the avoidance of doubt,
will include any and all equity award vesting acceleration).

 

Page 10 of 13



--------------------------------------------------------------------------------

24.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

25.    Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

  (a)

he/she has read this Agreement;

 

  (b)

he/she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

 

  (c)

he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d)

he/she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:             , 2020    

 

    [                    ]     Organovo Holdings, Inc. Dated:             , 2020
    By  

                                                               
                   

      [                    ]       Chairman

 

 

Page 11 of 13



--------------------------------------------------------------------------------

Exhibit A

 

Grant and Date

   Number of Shares of Common Stock underlying Such
Grant        

Restricted stock units and performance-based restricted stock units, which will
be fully vested upon the Separation Date, will settle with share delivery [on
the Effective Date].

 

Page 12 of 13



--------------------------------------------------------------------------------

Exhibit B

Consulting Agreement

 

Page 13 of 13